DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 9/3/21, amended claim(s) 1-2, 13-14, 19, 33-34, 37, and 40, and new claim(s) 42 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 10-20, and 33-42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
For claim 1, the claim language “the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of altering a medication regime, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the alteration occurs when the objective assessment is that medication is ineffective.  The closest support that the examiner could find is at page 10, lines 18-22 of Applicant’s specification as originally filed, but this portion of the specification lacks the algorithm or flowchart.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 19, the claim language “wherein bradykinetic motions are identified by the processor: (i) calculating spectral content of a sub-bin of motion data centered on each of the movements of peak acceleration, and (ii) determining bradykinetic motions to exist when there is a plurality of low frequency components in the spectral content; wherein the low frequency components are less than 4 Hz” appears to be new matter.  The examiner could not find the terms “spectral content” or “centered” 
For claim 33, the claim language “the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of altering a medication regime, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the alteration occurs when the objective assessment is that medication is ineffective.  The closest support that the examiner could find is at page 10, lines 18-22 of Applicant’s specification as originally filed, but this portion of the specification lacks the algorithm or flowchart.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 37, the claim language “wherein bradykinetic motions are identified by the processor performing the steps of : (i) calculating spectral content of a sub-bin of motion data centered on each of 
For claim 42, the claim language “the processor using the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of assessing the effectiveness of therapy, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the assessment uses the measure of bradkinetic state.  The closest support that the examiner could find is at page 10, lines 18-22 of Applicant’s specification as originally filed, but this portion of the specification lacks the algorithm or flowchart.  It is not enough that a skilled artisan could
Dependent claim(s) 2-7, 10-20, and 34-42 fail to cure the deficiencies of independent claim(s) 1 and 33, thus claim(s) 1-7, 10-20, and 33-42 is/are rejected under 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 10-20, and 33-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, the claim language “one or more movements of peak acceleration” (line 8) and “the movement of peak acceleration” (lines 12-13) is ambiguous.  It is unclear where and/or whether the latter recitation of a movement of peak acceleration finds antecedence in the previous recitation of one or more movements of peak acceleration.  The claim is examined as meaning that the latter recited movement of peak acceleration finds antecedence in the first recited one or more movements of peak acceleration.
For claim 1, the claim term “the objective assessment is that medication is ineffective” (lines 21-22) lacks antecedent basis.  The previously recited “objective assessment” is “an objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person.”  The claim is examined as this being a newly introduced claim term.
For claim 33, the claim language “one or more movements of peak acceleration” (line 9) and “the movement of peak acceleration” (lines 14-15) is ambiguous.  It is unclear where and/or whether the latter two recitation of movements of peak acceleration find antecedence in any of the previously recited movement(s) of peak acceleration.  The claim is examined as meaning that the single movement 
For claim 33, the claim term “the objective assessment is that medication is ineffective” (lines 22-23) lacks antecedent basis.  The previously recited “objective assessment” is “an objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person.”  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 2-7, 10-20, and 34-42 fail to cure the ambiguity of independent claim(s) 1 and 33, thus claim(s) 1-7, 10-20, and 33-42 is/are rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 13-14, 20, 33, 38-39, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,561,992 to Eberhart et al. (hereinafter “Eberhart”) in view of U.S. Patent Application Publication No. 2013/0218588 to Kehr et al. (hereinafter “Kehr”).
For claim 1, Eberhart discloses an automated method of determining a kinetic state of a person with Parkinson’s disease (Abstract) (col. 4, lines 47-54 and col. 5, lines 30-37), the method comprising:
receiving at a processor (30 and/or 50) (Fig. 1) (col. 4, lines 54-57) a time series of motion data (col. 5, lines 46-49, “movement data”) obtained from a motion detector (80) (Fig. 2) (col. 5, lines 52-58) worn on an extremity of the person (as shown in Fig. 2) over an extended period during usual activities 
the processor applying a band pass filter to the motion data to extract filtered data for a band of interest (col. 7, lines 11-17, the band of interest being about 0.1 to about 14 Hz), wherein the band of interest has a lower end cut off frequency of 0.05 Hz (col 7, lines 11-17) and an upper end cut off frequency of 15 Hz (col 7, lines 11-17);
the processor identifying one or more movements of peak acceleration in the filtered data by (Examiner’s Note: corresponding to the below elements that it comprises):
	extracting a plurality of bins of motion data from the filtered data (col. 7, lines 56-65, and col. 7, line 66 – col. 8, line 10, a 50 second bin is extracted for each postural tremor type, and col. 8, lines 18-31, a time window or epoch is processed for each postural tremor type) (also see col. 7, lines 18-34, which identifies 3 postural tremor types);
identifying in each extracted bin of filtered data a maximum acceleration value (“the maximum during an epoch,” col. 8, lines 18-22);
wherein the maximum acceleration value represents the movement of peak acceleration (col. 8, lines 18-22, an actigraph measures acceleration1); and
the processor determining from the identified movement of peak acceleration a measure of bradykinetic state (col. 9, lines 14-21);
responsive to the processor determining the measure of bradykinetic state, the processor displaying by a display device, a visible output representing an objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, 
Eberhart does not expressly disclose the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication.
However, Kehr teaches a processor (10) (Fig. 1) (para [0057]) directing alteration of a medical regime when an objective assessment is that medication is ineffective (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]), wherein the directed alternation of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication (para [0077], [0112], and/or [0116]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart to include the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication, in view of the teachings of Kehr, for the obvious advantage of treating the bradkinetic state of the person in a personalized manner.
For claim 13, Eberhart further discloses determining a measure of kinetic state comprising a measure of one or more dyskinesia, hyperkinesia and tremor (col. 5, lines 30-37 and col. 7, lines 46-49).
For claim 14, Eberhart further discloses determining a measure of kinetic state comprising a measure of quiet time (col. 7, lines 18-30).
For claim 20, Eberhart further discloses wherein the time series of motion data is obtained while the motion detector is oriented to be sensitive to at least one of pronation and supination movements of the person (Examiner’s Note: Applicant’s specification recognizes that this is achieved by securing the motion detector below the elbow) (col. 5, lines 49-58, the wrist being lower than the elbow).
For claim 33, Eberhart discloses a non-transitory computer readable-medium (1104) for determining a bradykinetic state of a person (Abstract) (col. 5, lines 30-37), comprising instructions stored thereon, that when executed on a processor (30 and/or 50) (Fig. 1) (col. 4, lines 54-57), perform the steps of:
receiving at the processor a time series of motion data from a motion detector (col. 5, lines 46-49, “movement data”) from a motion detector (80) (Fig. 2) (col. 5, lines 52-58) worn on an extremity of the person (as shown in Fig. 2) over an extended period during usual activities of the person (“...movement data that is representative of the monitored movement,” col. 5, lines 46-49);
band pass filtering the motion data to extract filtered data for a band of interest (col. 7, lines 11-17, the band of interest being about 0.1 to about 14 Hz), wherein the band of interest has a lower end cut off frequency of 0.05 Hz (col 7, lines 11-17) and an upper end cut off frequency of 15 Hz (col 7, lines 11-17);
identifying one or more movements of peak acceleration in the filtered data by (Examiner’s Note: corresponding to the below elements that it comprises):
	extracting a plurality of bins of motion data from the filtered data (col. 7, lines 56-65, and col. 7, line 66 – col. 8, line 10, a 50 second bin is extracted for each postural tremor type, and col. 8, lines 18-31, a time window or epoch is processed for each postural tremor type) (also see col. 7, lines 18-34, which identifies 3 postural tremor types);
identifying in each extracted bin of filtered data a maximum acceleration value (“the maximum during an epoch,” col. 8, lines 18-22);
2); anddetermining from the identified movement of peak acceleration a measure of bradykinetic state (col. 9, lines 14-21); and
determining from the identified one or more movements of peak acceleration a measure of bradykinetic state (col. 9, lines 14-21);
responsive to the processor determining the measure of bradykinetic state, the processor displaying by a display device, a visible output representing an objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, lines 30-37; col. 6, lines 57-63; col. 9, lines 18-21 and 37-44; col. 14, lines 60-64) (also see col. 3, lines 39-43).
Eberhart does not expressly disclose the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication.
However, Kehr teaches a processor (10) (Fig. 1) (para [0057]) directing alteration of a medical regime when an objective assessment is that medication is ineffective (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]), wherein the directed alternation of the medication regime alters one or both of (i) amount of medication in a dose; and (ii) timing of a dose of medication (para [0077], [0112], and/or [0116]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart to include the processor directing alteration of a medication regime when the objective assessment is that medication is ineffective, wherein the directed alteration of the medication regime alters one or both of (i) amount of 
For claim 38, Eberhart further discloses wherein the time series of motion data is obtained while the motion detector is oriented to be sensitive to at least one of pronation and supination movements of the person (Examiner’s Note: Applicant’s specification recognizes that this is achieved by securing the motion detector below the elbow) (col. 5, lines 49-58, the wrist being lower than the elbow).
For claim 39, Eberhart, as modified, does not expressly disclose the processor calculating mean spectral power for data corresponding to the identified movements of peak acceleration, and further, wherein the processor determines the measure of the bradkinetic state from the calculated mean spectral power (see col. 9, lines 14-21 of Eberhart, the Z values being based on or “from” from the A values (the “input pattern”), and col. 8, lines 61-67, which discusses “average power,” which is understood to be the “power spectral density” referred to in col. 8, lines 17) (also see col. 7, lines 10-17 and 54-61 of Sinderby).
For claim 42, Eberhart does not expressly disclose the processor using the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person.
However, Kehr teaches a processor (10) (Fig. 1) (para [0057]) using a measure of the patient’s psychical health and symptoms to assess effectiveness of therapy in treating the symptoms experienced by the person (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]).
It would have been obvious to a skilled artisan to modify Eberhart to include the processor using the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person, in view of the teachings of Kehr, for the obvious advantage of treating the bradkinetic state of the person in a personalized manner.
Claim(s) 2, 16-18, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr, and further in view of U.S. Patent Application Publication No. 2009/0062696 to Nathan et al. (hereinafter “Nathan”).
For claim 2, Eberhart and Kehr do not expressly disclose repeating the receiving, filtering, and processing steps, to produce a time series of measures of kinetic state.
However, Nathan teaches repeating a motion detection method until the sensor and/or processor are turned off (para [0082]).
It would have been obvious to a skilled artisan to modify Eberhart to repeat its motion detection method to include repeating the receiving, filtering, and processing steps, to produce a time series of measures of kinetic state, in view of the teachings of Nathan, for the obvious advantage of determining whether the kinetic state in Eberhart is changed over time.
For claim 16, Eberhart does not expressly disclose wherein the time series of measures of kinetic state is obtained throughout a day.
However, Nathan teaches wherein a time series of measures of kinetic state is obtained throughout a day (see para [0045]).
It would have been obvious to a skilled artisan to modify Eberhart wherein the time series of measures of kinetic state is obtained throughout a day, in view of the teachings of Eberhart, for the obvious advantage of being able to collect data from the patient/user while they perform their day-to-day activities.
For claim 17, Eberhart further discloses wherein analyzing the temporal characteristics comprises the processor automatically determining existence of a shift in a central tendency of the time series of measures for kinetic state (col. 8, lines 18-22 and 61-67) (also see col. 16, lines 16-31).
For claim 18, Eberhart further discloses wherein the central tendency is selected from a group comprising mean, median, mode or variance of data comprising the time series of measures for kinetic state (col. 8, lines 18-22 and 61-67) (also see col. 16, lines 16-31).
For claim 34, Eberhart does not expressly disclose wherein the steps further comprise repeating the obtaining, filtering, extracting and processing steps, to produce a time series of measures of kinetic state.
However, Nathan teaches repeating a motion detection method until the sensor and/or processor are turned off (para [0082]).
It would have been obvious to a skilled artisan to modify Eberhart wherein the steps further comprise repeating the obtaining, filtering, extracting and processing steps, to produce a time series of measures of kinetic state, in view of the teachings of Nathan, for the obvious advantage of determining whether the kinetic state in Eberhart is changed over time.
Claim(s) 3-5 and 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr and Nathan, and further in view of U.S. Patent Application Publication No. 2005/0234309 to Klapper.
For claims 3-5, Eberhart, Kehr, and Nathan do not expressly disclose the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor determining a moving mean of the time series of measures for kinetic state, wherein the moving mean is applied over at least 10 minutes.
However, Klapper teaches analyzing temporal characteristics of time series of measures for kinetic state (para [0142]), wherein analyzing the temporal characteristics comprises the processor determining a moving mean of the time series of measures for kinetic state (para [0142]), wherein the moving mean is applied over at least 10 minutes (para [0142]).

For claims 35-36, Eberhart does not expressly disclose wherein the steps further comprise analyzing temporal characteristics of the time series of measures for kinetic state by the processor performing one or more of: determining a moving means of the time series of measures for kinetic state; determining a cumulative sum of individual measures for kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; comparing data comprising the time series of measures of kinetic state with a threshold value and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement (TRM) of the person, and wherein the steps further comprise determining an increased likelihood of dyskinesia in the person by comparing the TRM of the person with a reference value and, when the TRM is less than the reference value, determining that the person has an increased likelihood of dyskinesia.
However, Klapper teaches wherein the steps further comprise analyzing temporal characteristics of the time series of measures for kinetic state by the processor performing one or more of: determining a moving means of the time series of measures for kinetic state; determining a cumulative sum of individual measures for kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; comparing data comprising the time series RM) of the person (para [0142]), and wherein the steps further comprise determining an increased likelihood of dyskinesia in the person by comparing the TRM of the person with a reference value and, when the TRM is less than the reference value, determining that the person has an increased likelihood of dyskinesia (Examiner’s Note: Klapper doesn’t disclose that a TRM is less than a reference value, therefore the conditiona limitation of “when …” allows for the claim language overall to be satisfied).
It would have been obvious to a skilled artisan to modify Eberhart wherein the steps further comprise analyzing temporal characteristics of the time series of measures for kinetic state by the processor performing one or more of: determining a moving means of the time series of measures for kinetic state; determining a cumulative sum of individual measures for kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; comparing data comprising the time series of measures of kinetic state with a threshold value and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement (TRM) of the person, and wherein the steps further comprise determining an increased likelihood of dyskinesia in the person by comparing the TRM of the person with a reference value and, when the TRM.
Claim(s) 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr and Nathan, and further in view of U.S. Patent Application Publication No. 2008/0275348 to Catt et al. (hereinafter “Catt”).
For claims 3 and 6, Eberhart, Kehr, and Nathan do not expressly disclose the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor determining a cumulative sum of individual measures for kinetic state.
However, Catt teaches analyzing temporal characteristics of time series of measures for kinetic state (i.e., energy expenditure) (para [0079]), wherein analyzing the temporal characteristics comprises the processor determining a cumulative sum of individual measures for kinetic state (para [0079]).
It would have been obvious to a skilled artisan to modify Eberhart to include the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor determining a cumulative sum of individual measures for kinetic state, in view of the teachings of Catt, for the obvious advantage of being able to provide an estimate in the form of a quantitative parameter that gives indicative information of the movement that occurred over a time period.
Claim(s) 3, 7, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr and Nathan, and further in view of U.S. Patent Application Publication No. 2007/0255118 to Miesel et al. (hereinafter “Miesel”).
For claim(s) 3 and 7, Eberhart, Kehr, and Nathan do not expressly disclose the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor determining a percentage of time for which the person is in each of a plurality of kinetic state categories.

It would have been obvious to a skilled artisan to modify Eberhart to include the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor determining a percentage of time for which the person is in each of a plurality of kinetic state categories, in view of the teachings of Miesel, for the obvious advantage of being able to determine which kinetic state appears to be the most dominant so that a user or technician can use that information is that classification should be the appropriate classification.
For claim 15, Eberhart, Kehr, and Nathan do not expressly disclose wherein the time series of measures of kinetic state is obtained during a medication period.
However, Miesel teaches wherein the time series of measures of kinetic state is obtained during a medication period (para [0032], [0044]-[0045], and [0096]-[0097]).
It would have been obvious to a skilled artisan to modify Eberhart wherein the time series of measures of kinetic state is obtained during a medication period, in view of the teachings of Miesel, for the obvious advantage of being able to monitor the effectiveness of a medication/therapy.
Claim(s) 3, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr and Nathan, and further in view of U.S. Patent No. 5,293,879 to Vonk et al. (hereinafter “Vonk”).
For claims 3, 10, and 12, Eberhart, Kehr, and Nathan do not expressly disclose the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor: comparing data comprising the time series of measures of kinetic state with a threshold value; and calculating a period of time for which the RM) of the person, wherein the processor determines there to be an increased likelihood of dyskinesia in the person by comparing the TRM of the person with a reference value and, when the TRM is less than the reference value, determining that the person has an increased likelihood of dyskinesia.
However, Vonk teaches analyzing temporal characteristics of time series of measures for kinetic state (col. 4, lines 17-43), comparing data comprising the time series of measures of kinetic state with a threshold value (col. 4, lines 17-43); and calculating a period of time for which the compared data remains below the threshold value (col. 4, lines 17-43), wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement (TRM) of the person (col. 4, lines 17-43), wherein the processor determines there to be an increased likelihood of dyskinesia in the person by comparing the T-RM of the person with a reference value and, when the TRM is less than the reference value, determining that the person has an increased likelihood of dyskinesia (Examiner’s Note: Vonk doesn’t disclose that periods of time for which data remains a threshold value (i.e., either (c) or (e) in Fig. 2A), which would correspond to TRM, is compared to a “reference value,” therefore the conditional limitation of “when ….” allows for the claim language overall to be satisfied).
It would have been obvious to a skilled artisan to modify Eberhart to include the processor analyzing temporal characteristics of the time series of measures for kinetic state, wherein analyzing the temporal characteristics comprises the processor: comparing data comprising the time series of measures of kinetic state with a threshold value; and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement (TRM) of the person, wherein the processor determines there to be an increased likelihood of dyskinesia in the person by comparing the TRM of the person with a reference value and, when the TRM is less than the .
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr, Nathan, and Vonk, and further in view of U.S. Patent Application Publication No. 2001/0029319 to Kazlausky et al. (hereinafter “Kazlausky”).
For claim 11, Eberhart, Kehr, Nathan, and Vonk do not expressly disclose wherein the threshold value is a mean value of the data comprising the time series of measures of kinetic state.
However, Kazlausky teaches wherein a threshold value is a mean value of data comprising the time series of measures of kinetic state (see claims 22 and 39).
It would have been obvious to a skilled artisan to modify Eberhart wherein the threshold value is a mean value of the data comprising the time series of measures of kinetic state, in view of the teachings of Kazlausky, because an average or mean value of the data is suitable threshold by which to differentiate rest states from active states of movement of the user.
Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Kehr, and further in view of “Validation of Self-Reported Sleep Against Actigraphy,” by Girschik et al. (hereinafter “Girschik”).
For claim 41, Eberhart and Kehr do not expressly disclose wherein quiet time is determined by the processor calculating a threshold corresponding to a mode of the bradykinetic state measures determined for a plurality of bins of motion data, and further calculating quiet time as a duration for which bradykinetic state measures are below the calculated threshold.
However, Girschik teaches wherein quiet time is determined by a processor (para [0202]) calculating a threshold corresponding to a mode of a bradykinetic state measures determined for a 
It would have been obvious to a skilled artisan to modify Eberhart wherein quiet time is determined by the processor calculating a threshold corresponding to a mode of the bradykinetic state measures determined for a plurality of bins of motion data, and further calculating quiet time as a duration for which bradykinetic state measures are below the calculated threshold, in view of the teachings of Girschik, for the obvious advantage of determining distinguishing between different states and/or movements patterns of a person while obtaining the different postural tremor types discussed in Eberhart.
Allowable Subject Matter
Claim(s) 19, 37, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant(s)’ arguments filed 9/3/21 have been fully considered.
With respect to the 101 rejection, Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive with respect to almost all of the rejections.  However, there remains just a couple of minor issues.   Additionally, new 112 rejections have been warranted based on the newly amended claim language.
With respect to the 103 rejections, the arguments will be treated in the order they were presented.
With respect to the first argument, although Eberhart may not use the exact term “bradykinesia,” Ebehart discusses and teaches monitoring the actigraph signals for slowness of movement and uses this data to diagnose Parkinson’s Disease.  Bradykinesia “is one of the cardinal symptoms of Parkinson’s.  You must have bradykinesia plus either tremor or rigidity for a Parkinson’s diagnosis to be considered3” (emphasis added).
With respect to the second argument, the examiner could not find the claim language in claims 1 or 33 that excludes an artificial intelligence computer learning model.  While it may be true that claim 1 is broad enough to be carried out without an artificial intelligence, claim 1 is also broad enough to not exclude as part of its scope an artificial intelligence.
With respect to the third argument, claim 1 recites “extracting a plurality of bins of motion data from the filtered data.”  The definition of “extract” is “to draw forth4.”  So if data is being removed from a data set, how is the remaining data set not being drawn forth from the original data set?  It’s being drawn out from the previous data set because it is being retained.  Additionally, it is noted that Eberhart also teaches drawing out epochs and drawings out 50 s bins of data in addition to removing data.  Any of these 3 teachings could be on the “extracting….”  With respect to the argument about peak acceleration, a new passage from Eberhart is relied upon for that teaching.
With respect to the fourth argument, the rejection takes no explicit position that tremor is an indicator of bradykinesia.  But both bradykinesia and tremor together form a diagnosis for Parkinson’s, and Eberhart teaches diagnosing Parkinson’s.
With respect to the fifth argument, a new grounds of rejection has been necessitated by Applicant’s amendments.
With respect to the sixth argument, a new grounds of rejection has been necessitated by Applicant’s amendments.
With respect to the seventh argument, a new grounds of rejection has been necessitated by Applicant’s amendments.
With respect to Klapper, the examiner submits the same position with respect to the second argument above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Actigraphy; accessed 9/15/21, which states that the actigraph unit generally embeds “an accelerometer,” in addition to other subcomponents.
        2 See https://en.wikipedia.org/wiki/Actigraphy; accessed 9/15/21, which states that the actigraph unit generally embeds “an accelerometer,” in addition to other subcomponents.
        3 See https://www.parkinson.org/Understanding-Parkinsons/Symptoms/Movement-Symptoms/Bradykinesia-Slowness-of-Movement; accessed 9/15/21.
        4 See https://www.merriam-webster.com/dictionary/extract; accessed 9/15/21.